Exhibit 10.1
 
RELEASE OF SECURITY INTEREST IN INTELLECTUAL PROPERTY


THIS RELEASE OF SECURITY INTEREST IN INTELLECTUAL PROPERTY (this “Release”) is
made as of the 5th day of February, 2016, by SWK FUNDING LLC, a Delaware limited
liability company (“Assignor”) in favor of TRIBUTE PHARMACEUTICALS CANADA, INC.,
TRIBUTE PHARMACEUTICALS US INC., and TRIBUTE PHARMACEUTICALS INTERNATIONAL, INC.
(collectively, “Assignee”), and.


WHEREAS, pursuant to the terms and conditions of that certain Security
Agreement dated as of August 8, 2013 by and between Assignee and Assignor (as
the same may have been amended, restated, supplemented, or otherwise modified
from time to time, the “Security Agreement”; capitalized terms used herein
without definition shall have the meanings set forth in the Security Agreement),
Assignee granted, and/or reaffirmed its prior grant, pursuant to the loan
agreement, to Assignor, for its benefit and the benefit of the Lenders, among
other things, a continuing security interest in Assignee’s entire right, title
and interest in and to any and all patents and trademarks located in the United
States owned by Assignee including, but not limited to, those patents and
trademarks listed on Exhibit A attached hereto (the “Released Intellectual
Property”); and


WHEREAS, Assignor has agreed to release its security interest in the Released
Intellectual Property.


NOW, THEREFORE, for valuable consideration and pursuant to the terms and
conditions set forth in the Agreements:


Assignor hereby terminates and releases its security interest in the Released
Intellectual Property, and Assignor hereby assigns and transfers to Assignee,
without any representation, warranty, or recourse whatsoever, Assignor’s entire
right, title, and interest in and to the Released Intellectual Property,
effective as of the date set forth above.


Assignor hereby agrees to execute such further instruments and documents and
perform such further acts as Assignee may deem necessary to secure to Assignee
the rights herein conveyed.
 

  ASSIGNOR:             SWK FUNDING LLC, a limited liability company, as Agent  
        By: SWK Holdings Corporation, its sole Manager            
By:
/s/ Winston Black       Name: Winston Black       Title: CEO          

 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Released Intellectual Property


Patents


Description
 
Application Number
 
Registration Number
 
Notes on Ownership
Treatment of Cystitis Like Systoms with Chondroitin Sulfate Following
Administration of a Challenge Solution
     
6,083,933
(07/04/2000)
 
Owner
TRIBUTE PHARMACEUTICALS CANADA, INC.
Security Interest
SWK FUNDING LLC
Reel/Frame: 030988/0171
Recorded: 08/08/2013
 
Cystitis Treatment with High Dose Chondroitin Sulfate
     
7,772,210
(08/10/2010)
 
Owner
TRIBUTE PHARMACEUTICALS CANADA, INC.
Security Interest
SWK FUNDING LLC
Reel/Frame: 030988/0171
Recorded: 08/08/2013
 
Systitis Treatment with High Dose Chondroitin Sulfate
     
8,084,441
(12/27/2011)
 
Owner
TRIBUTE PHARMACEUTICALS CANADA, INC.
Security Interest
SWK FUNDING LLC
Reel/Frame: 030988/0171
Recorded: 08/08/2013
 
Systitis Treatment with High Dose Chondroitin Sulfate
     
8,334,276
(12/18/2012)
 
Owner
TRIBUTE PHARMACEUTICALS CANADA, INC.
Security Interest
SWK FUNDING LLC
Reel/Frame: 030988/0171
Recorded: 08/08/2013
 
Systitis Treatment with High Dose Chondroitin Sulfate
     
8,778,908
(07/15/2014)
 
Owner
TRIBUTE PHARMACEUTICALS CANADA, INC.
First Security Interest
SWK FUNDING LLC
Reel/Frame: 030988/0171
Recorded: 08/08/2013
Second Security Interest
SWK FUNDING LLC
Reel/Frame: 034102/0715
Recorded: 11/04/2014
 
Methods of Use of Fenofibric Acid
     
7,569,612
(08/04/2009)
 
Owner
TRIBUTE PHARMACEUTICALS INTERNATIONAL, INC.
Methods of Use of Fenofibric Acid
     
7,741,373
(06/22/2010)
 
Owner
TRIBUTE PHARMACEUTICALS INTERNATIONAL, INC.
Methods of Use of Fenofibric Acid
     
7,741,374
(06/22/2010)
 
Owner
TRIBUTE PHARMACEUTICALS INTERNATIONAL, INC.
Methods of Use of Fenofibric Acid
     
7,915,247
(03/29/2011)
 
Owner
TRIBUTE PHARMACEUTICALS INTERNATIONAL, INC.

 
 
2

--------------------------------------------------------------------------------

 
 
Trademarks


Description
 
Serial Number
 
Registration Number
 
Notes on Ownership
TRIBUTE PHARMACEUTICALS
 
86/006,574
(07/10/2013)
     
Owner
TRIBUTE PHARMACEUTICALS CANADA, INC.
First Security Interest
SWK FUNDING LLC
Reel/Frame: 5087/0877
Recorded: 08/08/2013
Second Security Interest
SWK FUNDING LLC
Reel/Frame: 5092/0624 Recorded: 08/16/2013
 
Third Security Interest
SWK FUNDING LLC
Reel/Frame: 5394/0163 Recorded: 11/04/2014
 
TRIBUTE PHARMACEUTICALS
 
86/006,569
(07/10/2013)
     
Owner
TRIBUTE PHARMACEUTICALS CANADA, INC.
First Security Interest
SWK FUNDING LLC
Reel/Frame: 5087/0877
Recorded: 08/08/2013
Second Security Interest
SWK FUNDING LLC
Reel/Frame: 5092/0624 Recorded: 08/16/2013
 
Third Security Interest
SWK FUNDING LLC
Reel/Frame: 5394/0163 Recorded: 11/04/2014
 
FIBRICOR
     
3,729,598
(12/22/2009)
 
Owner
TRIBUTE PHARMACEUTICALS INTERNATIONAL, INC.
URACYST
     
2,677,199
(01/21/2003)
 
Owner
TRIBUTE PHARMACEUTICALS CANADA, INC.
First Security Interest
SWK FUNDING LLC
Reel/Frame: 5087/0877
Recorded: 08/08/2013
Second Security Interest
SWK FUNDING LLC
Reel/Frame: 5092/0624 Recorded: 08/16/2013
 






3

--------------------------------------------------------------------------------